EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 02/16/2022 and 02/07/2022.
	Claims 1 have been amended.  Claims 2, 6 and 8-9 have been canceled.  Claims 14-15 have been added.  Overall, claims 1, 3-5, 7 and 10-15 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the drawing are appreciated.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Ms. Qinghong Xu (Reg. No. 52,378) on February 25, 2022. During telephone conversation with Ms. Xu, an agreement was reached to amend claims 1 and 14.

 	The application has been amended as follows:



Claim 1 (Currently Amended)
	--	A variable capacity compressor, comprising: 
	two cylinders; 
	a middle plate, separating the two cylinders, and at least one flow channel provided in the middle plate, wherein one end of the flow channel is connected to an exhaust chamber of any one of the two cylinders, the other end of the flow channel is connected to a suction chamber of the other one of the two cylinders; each flow channel is provided with a flow control component for adjusting flow rate of refrigerant flowing through the flow channel;  
	wherein the flow control component comprises a first slider, and the first slider moves along a radial direction of the middle plate to change an effective flow area of the flow channel;
	the middle plate is provided with a radial sliding channel, the first slider is provided in the radial sliding channel, and one end of the radial sliding channel away from a center of the middle plate is provided with a pressure chamber; the pressure chamber is connected to a high pressure air passage and a low-pressure air passage, pressure of gas introduced into the pressure chamber by the high pressure air passage is higher than that of gas introduced into the pressure chamber by the low pressure air passage, and the pressure chamber is provided with a second slider for blocking the high pressure air passage or the low pressure air passage;
	when the second slider blocks the low pressure air passage, gas in the high pressure air passage pushes the first slider to slide toward the flow channel. –




	- Claim 14 (Currently Amended)
	--	A variable capacity compressor, comprising: 
	two cylinders; 
	a middle plate, separating the two cylinders, and at least one flow channel provided in the middle plate, wherein one end of the flow channel is connected to an exhaust chamber of any one of the two cylinders, the other end of the flow channel is connected to a suction chamber of the other one of the two cylinders; each flow channel is provided with a flow control component for adjusting flow rate of refrigerant flowing through the flow channel; 
	wherein the flow control component comprises a first slider, and the first slider moves along a radial direction of the middle plate to change an effective flow area of the flow channel;
	the middle plate is provided with a radial sliding channel, the first slider is provided in the radial sliding channel, and one end of the radial sliding channel away from a center of the middle plate is provided with a low pressure chamber, and the other end of the radial sliding channel is provided with a high pressure chamber, pressure of gas in the high pressure chamber is higher than that in the low pressure chamber, a compression spring is provided in the low pressure chamber, one end of the compression spring abuts against the first slider;
	the gas in the high pressure chamber pushes the first slider to slide toward the low pressure chamber. --

	The amendment claims 1 and 14 have been entered to define the claimed invention and to correct a typographical error.

Drawings
The drawings were received on 02/16/2022.  These drawings are approved.


Reasons for Allowance
Applicant's amendments filed 02/07/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore,  claims 1, 3-5, 7 and 10-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
- Regarding claim 1: the dependent claim 6 has been canceled in that the subject matter of claim 6 has already been incorporated into the independent claim 1 in the amendment filed on 02/07/2022; therefore, claim 1 and its dependent are allowed.
- Regarding claim 14: 	The dependent claim 8 has been canceled and has been rewritten in independent form including all the limitations of the base claim and any intervening claim as new claim 14; therefore, claim 14 and its dependent are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746